The application by Michael W. Castoro, for reinstatement as an attorney and counselor at law has been referred to the Committee on Character and Fitness, to investigate and to report on the applicant’s present character and fitness to practice and to confirm that he has taken and completed a recognized New York State Bar Review Course. The Report of the Committee on Character and Fitness has been received and this court adopts its findings that the applicant presently possesses the requisite character and fitness for an attorney and counselor at law and has successfully completed a Bar Review Course. Application for reinstatement to the Bar as an attorney and counselor at law, granted, and the clerk of this court is directed to restore his name to the roll of attorneys and counselors at law, forthwith. Mollen, P. J., Damiani, Titone, Lazer and Gulotta, JJ., concur.